DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 3/11/2021 has been entered.  Claims 2-16 are pending in the application with claims 2, 6 amended, claim 1 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Patent Application Publication No. 2011/0118544, hereinafter Adams) 

In regard to claim 2, Adams discloses a method of assembling an endoscope (Figs. 3A-3D), comprising:
obtaining an outer tube (301) defining a first central axis, a first proximal end, and a first distal tip (Figs. 3A,3B, 5); a second portion at the first distal tip defining a second plane perpendicular to the first central axis (the first distal tip is a flat surface defining a second plane perpendicular to the first central axis, Fig. 5);
obtaining an inner tube (206) defining a second central axis, a second proximal end, and a second distal tip (Figs. 3B,3D,5); a second portion at the second distal tip defining a fourth plane perpendicular to the second central axis (the second distal tip is a flat surface defining a fourth plane perpendicular to the second central axis, Fig. 5);
inserting the inner tube into the outer tube until the first and third planes are coplanar (Figs. 3D, 5) and two channels are defined within the outer tube, the first channel defined within the inner tube and the second channel defined between the inner tube and an inner surface of the outer tube (Fig. 3B);
(207) into the second channel, the visualization conduit defining a first distal end (Fig. 5 shows the visualization conduit (207) extending to the distal tip of the outer tube (301) defining a first distal end); 
attaching the second distal tip of the inner tube to the first distal tip of the outer tube (Par. 58 teaches of the inner and outer tubes welded or bonded together); and
optically exposing the visualization conduit at the first distal end to define a viewing angle parallel to the first central axis (Fig. 3B and 5, Par. 61), by terminating the first distal end of the visualization conduit at the fourth plane (Fig. 5 illustrates the first distal end of the visualization conduit (207) terminating at the fourth plane).
Adams is silent with respect to the outer tube having both first and second portions, the outer tube including including a first portion at the first distal tip defining a first plane that forms an angle to the first central axis, and a second portion at the first distal tip defining a second plane perpendicular to the first central axis; the inner tube having both first and second portion, the inner tube including a first portion at the second distal tip defining a third plane that forms an angle to the second central axis, and a second portion at the second distal tip defining a fourth plane perpendicular to the first central axis.
Boebel teaches an analogous hysteroscope comprising an inner tube (12) disposed within outer tube (4).  The distal tip (6) of the outer tube comprises a first portion angled with respect to the central axis of the outer tube and a second portion 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the distal tips of the inner and outer tubes (206, 301) of Adams with the first and second portions as taught by Boebel as a matter of design choice providing more versatility in maneuvering tools exiting the inner tube within a body cavity and further providing a larger area to manipulate tissue adjacent the distal port of the inner tube.
Boebel teaches the first plane of the outer tube being angled relative to the first central axis and the third plane of the inner tube angled relative to the second central axis, but is silent with respect to the angle of the first plane and the angle of the third plane being between 20 to 40 degrees.
Matsumoto teaches an analogous endoscope (10, Fig. 1) comprising an insertion section (12) having a tip member (19) at a distal end thereof. As can be seen in Figs. 2 and 11, the tip member (19) comprises a planar surface which includes the illumination and observation windows (49,50) and a sloped surface which contains a channel port (41).  The inclination angle of the sloped surface relative to the central axis of the insertion section (12) is between 20 to 70 degrees (Par. 67).  The sloped surface aids in advancing the endoscope through narrowed portions of a urethra or uterus or a patient (Par. 35, 100).
(Par. 35,100).

    PNG
    media_image1.png
    589
    1089
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    1226
    media_image2.png
    Greyscale


In regard to claim 3, Matsumoto teaches wherein the first plane forms an angle between and including 30 and 34 degrees (Par. 67).

In regard to claim 4, Matsumoto teaches wherein the first plane forms an angle of about 32 degrees (Par. 67).

In regard to claims 5 and 6, Adams teaches attaching the inner tube to the outer tube at the first and second proximal ends, wherein at least one of the attaching steps includes soldering (Par. 58).

In regard to claim 7, Adams teaches further comprising:
inserting a light fiber bundle (312) into the second channel with the visualization conduit; and optically exposing the light fiber bundle at the second plane (Fig. 3B).

In regard to claim 8, Boebel teaches wherein the outer tube further includes:
a first dimension measured perpendicularly to the first central axis and a second dimension measured perpendicularly to the first central axis and at a right angle to the first dimension, the second dimension equal to or smaller than the first dimension (the circular shape of the outer tube allows varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension, see Fig. 4B); a first transition area on a first side of the first distal tip between the first portion and the second portion of the outer tube, the first transition area varying between the first portion and the second portion of the outer tube; and a second transition area on a second side of the first distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the outer tube (see annotated Fig. 2 above).

In regard to claim 9, Boebel teaches wherein, with respect to the outer tube:
the first transition area defines a radius of curvature between and including 8% and 20% of the first dimension; and the second transition area defines a radius of curvature between and including 8% and 20% of the first dimension (see annotated Fig. 2 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis).

In regard to claim 10, Boebel teaches wherein the inner tube further includes:
a third dimension measured perpendicularly to the second central axis, and a fourth dimension measured perpendicularly to the second central axis and at a right angle to the third dimension, the fourth dimension equal to or smaller than the third (Fig. 4B illustrates the shape of the inner tube which has varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension, see Fig. 4B);
a third transition area on a third side of the second distal tip between the first portion and the second portion of the inner tube, the third transition area varying between the first portion and the second portion of the inner tube; and a fourth transition area on a second side of the second distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the inner tube (see annotated Fig. 3 above).

In regard to claim 11, Boebel teaches wherein, with respect to the inner tube:
the third transition area defines a radius of curvature between and including 8% and 20% of the third dimension; and the fourth transition area defines a radius of curvature between and including 8% and 20% of the fourth dimension (see annotated Fig. 3 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis).

In regard to claim 12, Boebel teaches wherein the outer tube further includes:
a first dimension measured perpendicularly to the first central axis and a second dimension measured perpendicularly to the first central axis and at a right angle to the (the circular shape of the outer tube allows varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension, see Fig. 4B);
a first transition area on a first side of the first distal tip between the first portion and the second portion of the outer tube, the first transition area varying between the first portion and the second portion of the outer tube; and a second transition area on a second side of the first distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the outer tube (see annotated Fig. 2 above),
and wherein the inner tube further includes:
a third dimension measured perpendicularly to the second central axis, and a fourth dimension measured perpendicularly to the second central axis and at a right angle to the third dimension, the fourth dimension equal to or smaller than the third dimension (Fig. 4B illustrates the shape of the inner tube which has varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension);
a third transition area on a third side of the second distal tip between the first portion and the second portion of the inner tube, the third transition area varying between the first portion and the second portion of the inner tube; and a fourth transition area on a second side of the second distal tip opposite the first side, the second (see annotated Fig. 3 above).

In regard to claim 13, Boebel teaches wherein, with respect to the outer tube:
the first transition area defines a radius of curvature between and including 8% and 20% of the first dimension; and the second transition area defines a radius of curvature between and including 8% and 20% of the first dimension (see annotated Fig. 2 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis); and
wherein, with respect to the inner tube:
the third transition area defines a radius of curvature between and including 8% and 20% of the third dimension; and the fourth transition area defines a radius of curvature between and including 8% and 20% of the fourth dimension (see annotated Fig. 3 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis).


In regard to claim 14, Adams teaches wherein the inner tube further includes:
(Fig. 3B).

In regard to claims 15 and 16, Adams teaches wherein the outer tube is formed from a metallic material, wherein the inner tube is formed from a metallic material (Par. 58).

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
Applicant argues the combination of Adams, Boebel and Matsumoto fail to teach the feature of “optically exposing the visualization conduit at the first distal end to define a viewing angle parallel to the first central axis by terminating the first distal end of the visualization conduit at the fourth plane”.  
The examiner disagrees since Adams illustrates in Figs. 3B and 5 that the visualization conduit (207) extends to the distal end of the outer tube (301) such that the distal ends of the visualization conduit and outer tube would be within the same plane.  
Applicant further argues the combination of Adams, Boebel and Matsumoto fail to teach the feature of “attaching the second distal tip of the inner tube to the first distal tip of the outer tube”.
The examiner disagrees since Adams teaches the inner and outer tubes are welded, bonded or other otherwise coupled together (Par. 58).  Figs. 3B and 5 illustrate the inner and outer tubes contacting each other along the length of the endoscope.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.